Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 4/13/2021
Claim 5 is currently withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites “said barrier-plate section consist of one to five theoretical or practical plates” but claim 1 already recites this limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goloubev (WO2016131545), hereinafter referred to as Goloubev and further in view of Lochner (US PG Pub 20100242537), hereinafter referred to as Lochner and Mostello (US PG Pub 20010032480), hereinafter referred to as Mostello.
With respect to claim 1, Goloubev teaches a method for obtaining pressurized nitrogen by cryogenic separation of air in a distillation column system which has a high-pressure column, a low-pressure column, a main condenser, and a low-pressure-column top condenser wherein the main condenser and the low-pressure-column top condenser are both condenser-evaporators which, in each case, has a liquefaction space and an evaporation space (Figure 7 which produces pressurized nitrogen PGAN from feed air, with low pressure column 11, not labeled but would be understood to be the same as the column labeled in figure 1, paragraph 58, high pressure column 10, paragraph 80 and condensers 12 and 13 which are forced flow evaporators, paragraph 80 which thus would have a condensing space and an evaporating space), said method comprising: 
- cooling a compressed and cleaned feed air a main heat exchanger to form a cooled, compressed, and cleaned and feed air, and introducing the cooled, compressed, and cleaned and-cooled feed air into the high-pressure column (see Figure 1 which has the components of Figure 7 but labeled where feed air is compressed and cleaned, paragraph 50 before being sent to the main heat exchanger 8 for cooling, paragraph 52 and then is sent to the high pressure column, paragraph 53) 



    PNG
    media_image1.png
    476
    589
    media_image1.png
    Greyscale

Annotated Figure 7 of Goloubev
Goloubev teaches that the feed air stream is about a dew point (paragraph 52) but does not specifically teach it is mostly gaseous.

Lochner teaches that before feeding feed air into a distillation column 12 it is cleaned and cooled down to somewhat above the dew point (paragraph 61).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lochner to have cooled the stream of Goloubev being fed to the high pressure column to above the dew point since it has been shown that choosing from a finite number of predictable solution (above, at or below dew point) to yield predictable results is obvious 


Goloubev does not teach wherein the gaseous nitrogen stream for being warmed in the main heat exchanger, is warmed in the counter-current subcooler in indirect heat exchange with the oxygen-enriched liquid stream from the high-pressure column which reduces the fraction of air introduced into the high-pressure column in liquid form.

Mostello teaches that the nitrogen (129) removed from the top of high pressure column as a product is used for heat exchange in both subcooler (19) and main heat exchange (11) (paragraphs 17-18).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Mostello to have prior to passing the nitrogen stream from the top of the high pressure column of Goloubev to the main heat exchanger to first have used it to provide cooling to the subcooler since it has been shown that combining prior art elements to yield predictable results is obvious whereby utilizing the nitrogen stream for both heat exchangers would allow for the cooling energy in the stream to be utilized for both processes and could provide more thermodynamic efficiency in the system by maximizing the amount of cooling provided by the stream or optimize the use of said stream by using it in both places for cooling.

With respect to claim 2, Goloubev as modified teaches wherein the cooled, compressed and cleaned and cooled air feed is introduced into the high-pressure column in gaseous form and is superheated (as modified in claim 1 the feed air is somewhat above the dew point and thus would be superheated).



With respect to claim 4, Goloubev as modified teaches wherein the residual gas is decelerated by a generator (the turbine is coupled to a turbine, and thus can be considered decelerated by it, paragraph 29).

With respect to claim 6, Goloubev as modified teaches wherein the evaporation space of the main condenser is a forced-flow evaporator (paragraph 80).

With respect to claim 7, Goloubev as modified does not explicitly teaches from the liquefaction space of the low-pressure-column top condenser and introducing at least a part of the liquid-nitrogen stream into the high-pressure column by means of a pump.  It should be noted that it does appear that the outlet of the evaporation side of condensing side of the forced flow evaporator is pumped and sent via circle 1 back to the top of the high pressure column as reflux but this is not explicit or discussed in 

Mostello teaches that part of the liquid nitrogen removed from the top of the low-pressure column that is condensed in the overhead condenser is pumped and return to the high pressure column to increase the reflux (paragraph 22).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have pumped and passed a portion of the liquid nitrogen from the overhead condenser of the low pressure column of Goloubev based on the teaching of Mostello to the high pressure column as additional reflux in order to increase the separation in the column providing higher purity streams.

With respect to claim 8, Goloubev as modified teaches withdrawing a gaseous nitrogen stream from the low-pressure column and obtained as a gaseous pressurized nitrogen product Nitrogen stream removed from the top of the column sent to the unlabeled compressor and received as second pressurized nitrogen product stream 38 before passing to heat exchanger to be stream 438, paragraph 69).

With respect to claim 10, Goloubev teaches n apparatus for obtaining pressurized nitrogen by cryogenic separation of air, said apparatus comprising (Figure 7) a distillation column system having a high-pressure column,  a low-pressure column, a main condenser and a low-pressure-column top condenser, wherein the main condenser and the low-pressure-column top condenser are both condenser-evaporators, which, in each case, has a liquefaction space and an evaporation space ((Figure 7 which produces pressurized nitrogen PGAN from feed air, with low pressure column 11, not labeled but would be understood to be the same as the column labeled in figure 1, paragraph 58, high pressure column 10, paragraph 80 and condensers 12 and 13 which are forced flow evaporators, paragraph 80 which thus would have a condensing space and an evaporating space) 

a line for withdrawing an oxygen-enriched liquid stream from the high-pressure column and for introducing the oxygen-enriched liquid stream into the low-pressure column (via a line as shown in the figure, the stream removed from the bottom of the column section, see annotated figure above would be a liquid oxygen stream as it would be equivalent of 24 in figure 1, paragraph 58, and is fed to the low pressure column, paragraph 58, also further note that this stream has the exact same configuration applicant’s invention so one having ordinary skill in the art would recognize it to be a liquid oxygen stream) a product line for withdrawing a gaseous nitrogen stream from the high-pressure column 44 and introducing the gaseous nitrogen stream into the main heat exchanger, wherein the gaseous nitrogen stream is warmed, and a line for withdrawing warmed gaseous nitrogen stream from the main heat exchanger as a gaseous pressurized nitrogen product pressured nitrogen product stream 14 split off as 19 as labeled in Figure 1 but equivalent stream in Figure 7 from the top of the high pressure column is removed and heated in the heat exchanger to form compressed nitrogen product, paragraph 57, all of the lines for withdrawing and feeding can be seen in the figure) wherein the evaporation space of the low-pressure-column top condenser is a forced-flow evaporator (in figure 7 it is a forced flow evaporator, paragraph 48) wherein the high-pressure column has a barrier-plate section, arranged immediately above the point at which the feed air is introduced into the high-pressure column, and said barrier-plate section has one to five theoretical or practical plates (see annotated figure above where barrier plate is labeled), wherein the means for withdrawing an oxygen-enriched liquid stream from the high-pressure column are connected to the high-pressure column above the barrier-plate section (the liquid oxygen stream is from above the barrier plate section as seen in the figure), wherein the apparatus further comprises:
a purge line for withdrawing a purge stream from the high-pressure column and for removing the purge stream from the distillation column system, wherein the purge line is connected to the high-pressure column below the barrier-plate section (the line through which purge stream 701, paragraph 80 

Goloubev does not teach the air stream is introduced into the heat exchanger as a gaseous stream.

Lochner teaches that before feeding feed air into a distillation column 12 it is cleaned and cooled down to somewhat above the dew point (paragraph 61).
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lochner to have cooled the stream of Goloubev being fed to the high pressure column to above the dew point since it has been shown that choosing from a finite number of predictable solution (above, at or below dew point) to yield predictable results is obvious whereby providing the stream above the dew point is an old and well known obvious method as shown by Lochner to feed an air stream into the bottom of a column for distillation.


Goloubev does not teach the subcooler is for warming the gaseous nitrogen stream, before the gaseous nitrogen stream is warmed in the main heat exchanger, in indirect heat exchange with the oxygen-enriched liquid stream

Mostello teaches that the nitrogen (129) removed from the top of high pressure column as a product is used for heat exchange in both subcooler (19) and main heat exchange (11) (paragraphs 17-18).



With respect to claim 11, Goloubev as modified does not teach wherein the cooled, compressed, and cleaned and cooled feed air is introduced into the high-pressure column in gaseous form and is superheated by at least 0.1 K.

Lochner teaches that before feeding feed air into a distillation column (12) it is cleaned and cooled down to somewhat above the dew point (paragraph 61).  It is understood by one having ordinary skill in the art that the term “above the dew point” is also describing a temperature of superheat.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lochner to have the cooled, compressed, and cleaned and cooled feed air is introduce into the high-pressure column in gaseous form and is superheated by at least 0.1 K since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case Goloubev as modified would not operate differently with the superheated temperature by at least 0.1 K as what is required is that there is superheat to the feed air stream to the column, that is somewhat above the dew point and providing it at least 0.1 K above would provide this temperature difference.  Further, applicant places no criticality on 


With respect to claim 12, Goloubev as modified does not teach wherein the cooled, compressed, and cleaned and cooled feed air is introduced into the high-pressure column in gaseous form and is superheated by at least 0.2 K.

Lochner teaches that before feeding feed air into a distillation column (12) it is cleaned and cooled down to somewhat above the dew point (paragraph 61).  It is understood by one having ordinary skill in the art that the term “above the dew point” is also describing a temperature of superheat.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lochner to have the cooled, compressed, and cleaned and cooled feed air is introduce into the high-pressure column in gaseous form and is superheated by at least 0.2 K since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case Goloubev as modified would not operate differently with the superheated temperature by at least 0.2 K as what is required is that there is superheat to the feed air stream to the column, that is somewhat above the dew point and providing it at least 0.2 K above would provide this temperature difference.  Further, applicant places no criticality on the range claimed, only indicating “a temperature difference of at least 0.1 K, for example 0.1 K to 2.0 K, preferably 1.8 K (page 5, lines 32-34).



Lochner teaches that before feeding feed air into a distillation column (12) it is cleaned and cooled down to somewhat above the dew point (paragraph 61).  It is understood by one having ordinary skill in the art that the term “above the dew point” is also describing a temperature of superheat.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lochner to have the cooled, compressed, and cleaned and cooled feed air is introduce into the high-pressure column in gaseous form and is superheated by at least by 0.1K to 2.0 K since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case Goloubev as modified would not operate differently with the superheated temperature by at least by 0.1K to 2.0 K as what is required is that there is superheat to the feed air stream to the column, that is somewhat above the dew point and providing 0.1 K to 2.0 K above would provide this temperature difference.  Further, applicant places no criticality on the range claimed, only indicating “a temperature difference of at least 0.1 K, for example 0.1 K to 2.0 K, preferably 1.8 K (page 5, lines 32-34).

With respect to claim 14, Goloubev as modified does not teach wherein the cooled, compressed, and cleaned and cooled feed air is introduced into the high-pressure column in gaseous form and is superheated by 0.2K to 1.8 K.



It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Lochner to have the cooled, compressed, and cleaned and cooled feed air is introduce into the high-pressure column in gaseous form and is superheated by at least by by 0.2K to 1.8 K since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).  In the instant case Goloubev as modified would not operate differently with the superheated temperature by at least by 0.2K to 1.8 K as what is required is that there is superheat to the feed air stream to the column, that is somewhat above the dew point and providing it at least by 0.2K to 1.8 K above would provide this temperature difference.  Further, applicant places no criticality on the range claimed, only indicating “a temperature difference of at least 0.1 K, for example 0.1 K to 2.0 K, preferably 1.8 K (page 5, lines 32-34).

With respect to claim 15, Goloubev as modified teaches wherein the operating pressure at the top of the low-pressure column is 4.0 to 7.0 bar (the low pressure column operates between 6 to 10 bar at the top, paragraph 26, which range overlaps).

With respect to claim 16, Goloubev as modified teaches wherein the operating pressure at the top of the high-pressure column is 7 to 12 bar (it is 12 to 17 bar, paragraph 26 which overlaps).

With respect to claim 18, Goloubev as modified teaches wherein, before feeding the oxygen-rich liquid to the evaporation space of the low-pressure-column top condenser, the oxygen-rich liquid is cooled 

With respect to claim 20, Goloubev as modified teaches wherein said barrier-plate section consists of one to give theoretical practical plates (2 are shown in the figure).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goloubev/Mostello/Lochner and further in view of Corduan et al. (US Patent No. 6196023), hereinafter referred to as Corduan.
With respect to claim 9, Goloubev as modified teaches withdrawing a liquid-nitrogen stream form the low-pressure column, warming the liquid-nitrogen stream in the counter-current subcooler the stream sent from the condenser-evaporator 13 is passed through the top of the low-pressure column and is sent into the heat exchanger 1 where it would be at least in part warmed based on the configuration of the figure).

Goloubev does not teach withdrawing at least a part of the warmed liquid-nitrogen stream as a liquid nitrogen product.

Corduan (Figure 1) teaches that part of the stream being used as a reflux stream is withdrawn as a product stream (30, Column 4, lines 33-34).  This stream can be considered a stream removed prior to reflux (as it comes off of the part of the stream not used as reflux from 19) or as part of the stream removed from the top of the column.  As such, although it does not explicitly show that the stream is withdrawn from the warmed liquid stream this would be an obvious rearrangement of parts and it would therefore have been obvious to a person having ordinary skill in the art at the time the invention was filed to have removed a portion of the condensed nitrogen from the overhead condenser of Goloubev as a liquid nitrogen product in order to provide an additional product from the system and for that liquid nitrogen product to have been removed after the liquid nitrogen stream is warmed in the subcooler of Goloubev as it has been shown that at what point the liquid nitrogen stream can be removed is variable .




Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goloubev/Mostello/Lochner and further in view of Pahade et al. (US Patent No. 4453957), hereinafter referred to as Pahade.


With respect to claim 17, Goloubev as modified does not teach wherein the operating pressure of the low-pressure-column top condenser on the evaporation side is 1.5 to 3.5 bar.


Pahade teaches the evaporated pressure of the stream from top of the evaporator of the low pressure column is 28 psia (stream 125, table 1, Figure 1) (1.9 bar), which would be the same as the pressure of the evaporation side.

It would have been obvious to a person having ordinary skill in the art at the time of the invention for the operating pressure of the low-pressure-column top condenser on the evaporation side of Goloubev to have been 1.9 bar as applicant appears to have placed no criticality on the claimed range (Page 5, lines 25-26 list 1.5 to 3.5 bar, preferably 1.9 to 3.2 bar) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goloubev/Mostello/Lochner and further in view of Igra (US PG Pub 20170211879), hereinafter referred to as Igra.


With respect to claim 19, Goloubev as modified does not teach wherein the operating pressure at the top of the high-pressure column is 8 to 11 bar.


Igra teaches the high pressure column in a distillation system is operated between 7.4 and 9.2 bar (paragraph 21).

It would have been obvious to a person having ordinary skill in the art at the time of the invention for the operating pressure of the top of the low pressure column of Goloubev to have been between 8 and 9.2  bar as applicant appears to have placed no criticality on the claimed range (7 to 12 bar, 8 to 11 bar, Column 5, lines 23-24) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive. 
Applicant argues, page 15, paragraphs 1-2 that the figure as annotated shows the entire barrier plate section is all of the plates in the figure; however, this is moot in view of the present rejection.  The barrier plates are only the plates at the very bottom of the column as identified in the annotated figure 7 included above between the purge stream and the liquid oxygen withdraw stream.

Applicant’s arguments pages 15-16 in regards to the withdrawal and warming of the gaseous nitrogen stream in the main heat exchanger and the counter-current subcooler are moot as Goloubev is 

Applicant’s remaining arguments are moot as they do not apply to the present rejection.


Conclusion



 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BRIAN M KING/             Primary Examiner, Art Unit 3763